Appendix A Series of Professionally Managed Portfolios Operating Expense Limit BP Capital TwinLine Energy Fund Class A 2.00% of average daily net assets Class I Class C 1.75% of average daily net assets 2.75% of average daily net assets BP Capital TwinLine MLP Fund Class A 1.75% of average daily net assets Class I Class C 1.50% of average daily net assets 2.50% of average daily net assets Effective date:, 2015 PROFESSIONALLY MANAGED PORTFOLIOS on behalf of the series listed on ScheduleA BP Capital Fund Advisors, LLC By: By: Name:Elaine E. Richards Name:Toby Loftin Title:President Title:Managing Member Appendix A approved by the Board of Trustees: November 17-18, 2014 to add “Class C” shares to the BP Capital TwinLine Energy Fund and the BP Capital TwinLine MLP Fund. 1
